THE Court having fully heard the Allegations and Proofs of all Parties, and the Arguments of Coun-fel thereon ; it appeared to the Court, that the faid Negroes brought up on the faid Writ, were in the Y ear 1776, the Slaves of William Winds, Efq- of the County of Morris ; — That the laid William Winds, in confideration of the good Behaviour of the faid Negro Cornelius Will'on the Father, in the laid Year 1776, did manumit and let free the laid Cornelius, his Wife Hagar, and; all the faid Children — That the laid Cornelius and his Family built a Houle on the Lands of the faid William Winds by his Aihftance, and with,his Permiffion, and lived thereon as Free Citizens for the Term of Three Years, when the faid Cornelius Wilfon and Wife were taken lick ; on which the laid William Winds removed them to a Houfe near his own, and took care of them till they recovered, when he employed them and paid them *30Wages for their Labor as free Perfons; That the faid t William Winds, fearing they might become a burthen on his Eftate, urged them to obtain fecurity to indemnify him from any Expence in Cafe of their becoming a Charge — That thereupon the faid William Winds gave to the faid Negro Corneáis Wilfon a Pafs to go into the County of Monmouth to obtain fuch Security — That the faid Cornelius accordingly went to the faid County of Monmouth, and agreed with Abraham Probafco the Defendant, that in Confideration of his becoming Security to the faid William W inds, he and his Family would ferve Mm Five Years — That the faid Abraham Probafco in Confequence thereof, came to the faid William Winds and agreed with him accordingly, and in order to fecure the faid William Winds, the faid Abraham Probafco pro-pofed, that the faid William Winds ihould give to the laid Abraham a Bill of Sale for the faid Negroes, and at the end of Five Years, the faid Abraham would releafe the faid Negroes and fet them free : That a Bill of Sale for the Confideration of Five Shillings, without any Condition or Refervation was drawn up accordingly by the faid Abraham, and executed by tlie fakl William, and a Receipt given by the faid Abraham to the faid William therefor, calling it a Deed of Gift — That at the Execution of the faid Inftrument or Bill of Sale, the faid William Winds mentioned his Fear leaft the faid Abraham ihould claim the faid Negroes as Slaves by virtue of the laid Bill of Sale, when lie and the Witneffes Mould be dead, and declared that altho’ he could get Two Hundred Pounds for the faid Negroes, yet he had given the faid Bill of Sale for Five Shillings in order that they might be free — That the faid Negroes have faithfully ferved the faid Abraham for more than Six Years under the laid Agreement, and are ftill detained by the faid A-brahain who claims their Service for Life by Virtue of fine (aid Bill ui Sale.

"The At tot my Gem, J, andR. Stockton for the Negroes,


KirkpiJrich for L’¡ f: dart.

The Court therefore having maturely confidered the Premifet, ere un.r.'úmoufly if Opinion, That the laid Ne-grees and etrr, of them, be difeharged from the Cufto- • ¡y of the faid Abraham Probafco as free Citizens, .and Slay are hereby dn'charged accordingly, on Motion of Mr. Afiorney-Gencn I, Bloomfield.